Citation Nr: 1526445	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO. 09-25 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right thumb disability.

2. Entitlement to service connection for a right finger disability.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to October 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

In his June 2009 substantive appeal the Veteran requested a hearing before a Veterans Law Judge travelling to the RO (Travel Board).  Although numerous attempts to schedule the Veteran for a hearing have been made, he has as of yet to appear before a VLJ.  Notably, the Veteran was most recently scheduled for a hearing in March 2015, however, a correspondence received in April 2015 reflects that he was unable to attend that hearing due to being hospitalized, and that he wished to reschedule.  The record also contains a March 7, 2015 record of hospitalization.  The Board finds that the Veteran's hospitalization constitutes good cause for his absence and therefore, remand is required to schedule the Veteran for a Travel Board hearing so that he may provide evidence in support of all claims perfected for appellate review at that time.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a)

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and attempt to update his current mailing address.

2. Schedule the Veteran for a Travel Board hearing before the Board to be held at the VA Regional Office.  The AOJ should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




